United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tukwila, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1154
Issued: January 17, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 14, 2018 appellant filed a timely appeal from a November 21, 2017 merit decision
and a February 13, 2018 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted new evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUES
The issues are: (1) whether appellant met his burden of proof to establish a parasitic
infection in the performance of duty, as alleged; and (2) whether OWCP properly denied
appellant’s request for reconsideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On May 8, 2017 appellant, then a 53-year-old mail processing clerk, filed an occupational
disease claim (Form CA-2) alleging that he had parasites in his body as a result of being poisoned
during the course of his federal employment. He claimed that someone put something in his food
while he was undergoing therapy for his previously accepted November 23, 2015 employmentrelated injury.3 Appellant noted that he had filed an Equal Employment Opportunity (EEO)
complaint against the employing establishment claiming that it intentionally caused these injuries.
He first became aware of his claimed condition on August 12, 2016 and realized its relationship to
his federal employment on October 12, 2016. Appellant stopped work on July 3, 2016. He was
separated from the employing establishment, effective February 8, 2017.
OWCP, by development letter dated May 16, 2017, advised appellant that it required
additional factual and medical evidence to determine whether he was eligible for FECA benefits.
It noted that the evidence submitted was insufficient to support his claim. OWCP attached a
questionnaire, asking appellant to provide a detailed description of the employment-related
conditions or incidents he believed contributed to his illness, identify the exact medical
condition/injury he was claiming as a result of employment factors, relevant dates, locations,
coworkers, supervisors, and required duties, and provide witness statements. It afforded appellant
30 days to submit the requested information.
In a separate development letter dated May 16, 2017, OWCP requested that the employing
establishment respond to appellant’s allegations.
OWCP received a March 22, 2017 letter from appellant to the Washington Department of
Social and Health Services which addressed his application for disability due to poisoning.
In patient plans dated March 24 and April 18 and 21, May 2, 2017, Dr. Dinelle M. Pineda,
an attending Board-certified family medicine physician, diagnosed paresthesias, uncontrolled
Type II diabetes mellitus without complication, an unspecified type of hypothyroidism, delusional
disorder, and skin complaints. In the April 21 and May 2, 2017 patient plans, Dr. Pineda found no
signs of parasite infection under appellant’s skin or in his body.
By letter dated May 17, 2017, appellant responded to OWCP’s development letter. He
related that, while he was undergoing physical therapy for his accepted November 23, 2015
employment injuries, strange things occurred. A receptionist who worked at U.S. Health Works
where appellant received physical therapy questioned him about where he went after his
3

Appellant had a prior occupational disease claim which OWCP accepted for unspecified sprain of the left shoulder
joint and adhesive capsulitis of the left shoulder, with a November 23, 2015 date of injury, assigned OWCP File No.
xxxxxx160.

2

appointments. After appellant responded that he went to restaurants, he became suspicious when
she continued to ask him where he was going after his appointment. In February 2016 he was
under a lot of pressure at work because he had sustained a third work injury which he claimed was
intentionally caused by the employing establishment. In May or June 2016 appellant noticed spots
on his skin. He related that he was careful about what he ate and what people gave him to eat at
work. Appellant could not believe that someone would contaminate his food or beverage.
However, after talking with several professionals in the health industry he claimed he realized that
his current condition most likely happened at work, but because he worked for a federal employer,
the food contamination could have happened anywhere during the period April through June 2016.
Appellant believed that his therapy had ended at U.S. Health Works because someone had
successfully contaminated him. He received clues about his claimed condition from management
who forced him to sign a document that reduced his work hours. In addition, appellant claimed he
was encouraged by a coworker on three occasions to see a physician after he was placed on offduty status on July 3, 2016. In October 2016 he felt something moving in his lower back.
Appellant’s back condition worsened and he sought medical treatment on February 8, 2017. He
described the subsequent medical treatment he received.
Appellant submitted a May 7, 2017 letter in which he related that he reported his problem
to the police on April 20, 2017 and claimed that his behavioral counseling therapists were trying
to create fake information for his workers’ compensation claim. He also submitted documents
related to his EEO complaint against the employing establishment. A June 5, 2017 document
contained appellant’s disability information for filing an application for social security and
workers’ compensation benefits.
By decision dated June 15, 2017, OWCP denied appellant’s claim, finding that he had not
established the factual portion of his claim as he had not specifically identified the employment
factors he believed caused or contributed to his condition. It noted that he vaguely stated that he
was poisoned and that something was put in his food, which caused parasites to enter his body.
OWCP also noted that appellant did not specifically respond to the May 16, 2017 development
questionnaire. It further noted that he failed to submit sufficient medical evidence to establish a
diagnosed medical condition causally related to the work injury or event.
In a June 19, 2017 statement, appellant claimed that parasites were eating his shoulder
joints and moving around both feet and up his right lower leg and under his skin.
In an appeal request form postmarked July 1, 2017 and received by OWCP on July 6, 2017,
and in a letter received by OWCP on July 10, 2017, appellant requested a review of the written
record before an OWCP hearing representative regarding the June 15, 2017 decision.
OWCP received a May 23, 2017 report from a certified physician assistant who diagnosed
left shoulder strain, initial encounter. On June 13, 2017 the physician assistant diagnosed
delusions of parasitosis and referred appellant to an internal medical physician.
In a July 26, 2017 statement, appellant again claimed that parasites were coming out of his
joints, and both shoulders and hip areas several times a week.

3

By decision dated November 21, 2017, an OWCP hearing representative affirmed the
June 15, 2017 decision. She found that appellant failed to submit sufficient factual evidence to
establish factors of his federal employment, which he believed caused or contributed to his claimed
medical condition.
OWCP received a previously submitted copy of a July 1, 2016 job offer (full-time,
modified duty) from the employing establishment which appellant accepted on July 1, 2016, and
August 25, 2017 letter from the Social Security Administration (SSA) which indicated that
appellant was entitled to monthly disability benefits beginning in January 2017.
OWCP also received documents dated September 20 and December 8, 2017 regarding
appellant’s response to motions and the production of documents related to his EEO complaint
against the employing establishment alleging that he was intentionally infected during his last
blood extraction at U.S. Health Works in March, April, or May 2016, and that the employing
establishment discriminated and retaliated against him, and created a hostile work environment.
Appellant, in letters received by OWCP on January 19, 2018, requested reconsideration of
the November 21, 2017 decision.
Appellant submitted correspondence dated April 30, July 3 and 20, and August 23, 2016
alleging that he was sexually discriminated against, overworked, and wrongly removed from work
due to unacceptable conduct and escorted from the building by security on the basis that he was
not scheduled to work by the employing establishment.
By decision dated February 13, 2018, OWCP denied appellant’s request for
reconsideration, finding that the evidence submitted was irrelevant or immaterial and insufficient
to warrant a merit review of its prior decision.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
4

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

5

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

4

factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish a causal relationship is rationalized medical opinion evidence. The
opinion of the physician must be based on a complete factual and medical background of the
employee, must be one of reasonable certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the employee.6
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met his burden of proof to establish a parasitic
infection causally related to factors of his federal employment.
Appellant’s claim form generally stated that he had parasites in his body as a result of being
poisoned during the course of his federal employment. However, he did not present a clear factual
statement identifying specific employment factors or conditions alleged to have caused or
contributed to the presence or occurrence of his claimed medical condition, nor has he explained
how those work factors caused or aggravated his claimed condition.
On May 16, 2017 OWCP informed appellant that the evidence received was insufficient to
establish that he experienced any employment factors that were alleged to have caused an injury.
It asked him to provide a detailed description of the employment-related activities he believed
contributed to his condition and relevant dates, locations, coworkers, supervisors, and required
duties. OWCP received a May 17, 2017 letter from appellant which attributed spots on his skin to
the contamination of his food or beverage by the employing establishment. Appellant maintained
that the employing establishment was responsible for his condition because he had sustained a
third work injury, which he claimed was intentionally caused by the employing establishment.
Additionally, he noted that management forced him to sign a document that reduced his work
hours. Further, appellant noted that his coworker encouraged him on three occasions to seek
medical treatment even though he had been placed on off-duty status. While he noted that he was
careful about what he ate and what food people gave to him at work, appellant related that after
talking to several health professionals he realized that his condition most likely occurred at work.
In statements dated June 19 and July 26, 2017, he maintained that he had parasites in his bilateral
shoulders and bilateral feet. However, appellant still did not clearly identify any specific work
incidents as the cause of his claimed condition or explain how work incidents caused or aggravated
his condition. The Board notes that he has further attributed his claimed condition to blood
withdrawal by an employee at U.S. Health Works. As appellant did not provide a factual statement
describing in detail how specific employment factors or events caused the claimed injury, he has
not met his burden of proof.7

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, id.

7

S.J., Docket No. 17-1798 (issued February 23, 2018); P.G., Docket No. 15-1345 (issued August 23, 2016).

5

As appellant has not established the factual component of his claim, the Board will not
address the medical evidence with respect to causal relationship.8
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128 of FECA vests OWCP with a discretionary authority to determine whether it
will review an award for or against compensation, either under its own authority or on application
by a claimant.9 Section 10.608(b) of OWCP’s regulations provide that a timely request for
reconsideration may be granted if OWCP determines that the claimant has presented evidence
and/or argument that meet at least one of the standards described in section 10.606(b)(3).10 This
section provides that the application for reconsideration must be submitted in writing and set forth
arguments and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.11 Section 10.608(b) provides that when a request for reconsideration is
timely, but fails to meet at least one of these three requirements, OWCP will deny the application
for reconsideration without reopening the case for a review on the merits.12
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
Appellant disagreed with OWCP’s denial of his occupational disease claim for parasitic
infection causally related to alleged factors of his federal employment. On January 19, 2018 he
requested reconsideration. Appellant did not allege that OWCP erroneously applied or interpreted
a specific point of law or advance a legal argument not previously considered by OWCP. Thus,
the Board finds that he is not entitled to a review of the merits of his claim based on the first and
second above-noted requirements under section 10.606(b)(3).
The Board further finds that appellant did not submit relevant or pertinent new evidence
not previously considered with his January 19, 2018 request for reconsideration. The underlying
issue in this case involves fact of injury. Appellant failed to submit a narrative statement detailing
the employment factors alleged to have caused his injury. Rather, he submitted additional
8

Id.; B.G., Docket No. 16-1454 (issued November 22, 2016).

9

5 U.S.C. § 8128(a).

10

20 C.F.R. § 10.608(a).

11

Id. at § 10.606(b)(3).

12

Id. at § 10.608(b).

6

evidence from his EEO complaint that included documents and correspondence dated April 30,
2016 to December 8, 2017 related to alleged discriminatory, retaliatory, and hostile improper
actions directed towards him by the employing establishment, and his medical treatment at U.S.
Health Works. This evidence is not relevant to the fact of injury issue as it does not provide a
detailed description of employment factors alleged to have caused or aggravated appellant’s
claimed parasitic infection condition. Therefore, these documents and correspondence do not
constitute a basis for reopening his claim.13
Appellant resubmitted a copy of the employing establishment’s July 1, 2016 job offer for
a full-time, modified-duty position and an August 25, 2017 letter from SSA regarding his
entitlement to monthly disability benefits. The Board notes that these documents were previously
of record. The Board has held that the submission of evidence which repeats or duplicates
evidence already in the case record does not constitute a basis for reopening a case.14
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.15
CONCLUSION
The Board finds that appellant has not meet his burden of proof to establish a parasitic
infection in the performance of duty, as alleged. The Board further finds that OWCP properly
denied his request for reconsideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

13

D.T., Docket No. 07-2223 (issued March 5, 2008).

14

See L.R., Docket No. 18-0400 (issued August 24, 2018).

15

See A.R., Docket No. 16-1416 (issued April 10, 2017); A.M., Docket No. 16-0499 (issued June 28, 2016); A.K.,
Docket No. 09-2032 (issued August 3, 2010); M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630 (2006);
(when an application for reconsideration does not meet at least one of the three requirements enumerated under section
10.606(b), OWCP will deny the application for reconsideration without reopening the case for a review on the merits).

7

ORDER
IT IS HEREBY ORDERED THAT the February 13, 2018 and November 21, 2017
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: January 17, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

